Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2022, 10/13/2021, 04/26/2021, 03/17/2020 and 02/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments (RCE)

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/13/2022 has been entered. The claims 1, 6, 20 and 22-24 have been amended.  No claim was cancelled. No new claim has been added. Therefore, claims 1-24 are pending and addressed below.
Response to Arguments
The applicants’ arguments, filed on 05/13/2022, with respect to “Method, apparatus, and computer program product for organizational telemetry discovery within group based communication system” have been considered but are moot. The herein cited features(s) are newly added to previously rejected claims, and the applicant’s arguments are drawn to the newly added features, which have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot. A new reference of Kudikala et al. (US 20130254376, henceforth “Kudikala”) was used in office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 20120089681, henceforth “Chowdhury”) in view of  Kudikala et al. (US 20130254376, henceforth “Kudikala”) and in view of Chen et al. (US 20180150874, henceforth “Chen”).
Examiner’s note: in what follows, references are drawn to Chowdhury unless otherwise mentioned.
Regarding Claim 1, Chowdhury teaches an apparatus comprising at least one processor and at least one memory storing computer code that, when executed by the at least one processor, causes the apparatus to (FIG. 1 is a block diagram illustrating components of a machine (or computer system) able to read instructions from a machine-readable medium and execute them in a processor. Specifically, FIG. 1 shows a diagrammatic representation of a machine in the computer system 100 within which instructions 124 (e.g., software or program code) for causing the machine to perform any one or more of the methodologies discussed herein may be executed, see [0017]. The storage unit 116 includes a machine-readable medium 122 on which is stored instructions 124 (e.g., software or program code or program product) embodying any one or more of the methodologies or functions described herein. The instructions 124 may also reside, completely or at least partially, within the main memory 104 or within the processor 102 (e.g., within a processor's cache memory) during execution thereof by the computer system 100, the main memory 104 and the processor 102 also constituting machine-readable media, see [0020].): 
receive a plurality of communications between at least two users of a plurality of users, wherein Although only three user devices are shown in FIG. 2, there may be millions of these devices in the system 200, see [0023]. FIG. 4, The message server includes a message store 402, a classifier module 404, an interaction module 408, a scoring module 410, a recommendation module 412, a search module 414, and user data storage 416. The message store 402 stores messages posted by users along with information about the messages, such as various features determined by the classifier module 404 or levels of interaction determined by the interaction module 408. The user data storage 416 stores information about users that post and receive messages, such as connections between users, demographic data about users, and the posting history of users. The recommendation module 412 determines messages to recommend to users or groups of users. This recommendation can be based on classification data, interaction data, scores, and other factors, see [0031]. FIG. 5 illustrates a process for recommending messages to users. The posted messages are received 502 at the message server 202. The messages are then sent 504 to other user devices 204 based on which users have subscriptions to other users that have posted messages. For example, if a posted message is received from user 302C, the message is then sent to users 302E and 302F. These messages may then be displayed in the users' streams on their user devices 204 and the users may interact with the messages in various ways. Interactions with messages  indicate users' interest in the messages. A message that many users interact with is likely to be more interesting than a message that very few users interact with, see [0032]. The missing/crossed out limitations will be discussed in view of Kudikala.); 
identify, based on the plurality of communications, one or more links shared between or accessed by the plurality of users (FIG. 3 illustrates a network of users 302 of the message sharing system 200. Each of the users 302 may have a user device 204 for posting messages and receiving messages. The users are logically connected via connections in the system, see [0027]. One type of connection is a subscription 304 by one user to another user's messages. Subscriptions 304 are indicated by arrows in FIG. 3. For example, user 302E subscribes to user 302A's messages. This subscription indicates that 302E receives some or all of the messages posted by 302A. User 302E may be a friend of user 302A or otherwise find user 302A to be interesting and expect that messages from user 302A will be interesting. A user may subscribe to multiple other users (e.g., user 302E subscribes to four users). Similarly, a user may have multiple other users subscribing to that user (e.g., user 302C has two subscribers), see [0028].  One type of interaction is a user selecting a displayed portion of a message in order to read the entire message. In one embodiment, this involves the user selecting a portion of a message that is displayed in the user's stream in order to display the entire message. Another type of interaction is a user selecting (e.g., clicking or tapping on) a link contained within a message. Another type of interaction is a user sharing the message with other users, see [0033]. When a user interacts with a message, the user device 204 of the user may keep track of the interaction (e.g., by storing a record of the interaction locally). The message server 202 may also be aware of some types of interactions, since some interactions (e.g., sharing a message) may involve participation by the message server. The message server 202 may keep track of these interactions. Information regarding an interaction may include the identity of the user that posted the message, the identity of the user that interacted with the message, the type of interaction, and the time of interaction. Interaction information that is tracked by the user devices 204 (e.g., user selection of messages) may be periodically sent from the user devices 204 and received 506 by the message server 202, see [0034].); 
generate an interaction signal occurrence divergence measure for each link of the one or more links based at least in part on a predicted short term interaction signal occurrence tally and an actual short term interaction signal occurrence tally, wherein the predicted short term interaction signal occurrence tally comprises a predicted number of times that a link of the one or more links will be shared or accessed by the plurality of users  (The interaction information may be sent shortly after each interaction occurs or may be sent less frequently to lower the required processing and network resources. The interaction information can be stored in the message store 402, where all interactions associated with a particular message can be stored along with that message. Interaction information that is older than a specified time period (e.g., 24 hours) may be discarded, see [0034]. Examiner interpreted this interaction information as a short term interaction signal. The interaction levels of the messages are then determined 510 from the interaction information. The interaction level of a particular message is an indicator of how much users have interacted with the message. A higher interaction level generally indicates that the message has generated more interest from users and is therefore likely to be of interest to other users. An interaction level for a message can be computed by determining how much the observed interactions with the message deviate from the expected interactions with the message. The expected interactions with the message may be based on the number of subscribers to the messages of the posting user, see [0035]. The missing/crossed out limitations will be discussed in view of Chen.);
 rank the one or more links based at least in part on respective interaction signal occurrence divergence measures (Posted messages are then classified 512. Classification involves determining various properties or features of a message that may be useful indicators of the message's interestingness. Some properties may indicate that a message is interesting to a general group of users while others may indicate that the message is interesting to a specific (or small) group of users, see [0037]. Messages can be classified based on whether they contain a link, such as a Uniform Resource Locator (URL), see [0038]. Next, scores may be determined 514 for the messages. These scores may be based on the interactions, the calculated normalized interaction level, the classifications, and other factors. Multiple scores may be calculated for a particular message. Different scores may correspond to the expected level of interest of the message for particular groups, see [0041]. A score can be created by assigning values to the various interactions and classification results and combining them using weights for each value, see [0042]. In step 516, the message server determines messages to recommend. These determinations are made in part based on the scores discussed above, see [0048].); and 
transmit an interface comprising at least one link of the one or more links selected for rendering based at least in part on the ranking (Recommendations may be applied before messages are sent to a user, e.g., in systems that use server-side rendering. Alternately, recommendations are directly sent 518 to the user devices 204 for client-side rendering, see [0053]. At least some of the operations may be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs), see [006].).
 As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) receive a plurality of communications between at least two users of a plurality of users, wherein the plurality of users are associated with a group identifier and access control of the plurality of communications is facilitated based at least in part on the group identifier, (2) generate an interaction signal occurrence divergence measure for each link of the one or more links based at least in part on a predicted short term interaction signal occurrence tally and an actual short term interaction signal occurrence tally, wherein the predicted short term interaction signal occurrence tally comprises a predicted number of times that a link of the one or more links will be shared or accessed by the plurality of users over a period of time and the actual short term interaction signal occurrence tally comprises an actual number of times the link was shared or accessed by the plurality of users over the period of time. 
However, Kudikala discloses the missing/crossed limitations comprising: (1) receive a plurality of communications between at least two users of a plurality of users, wherein the plurality of users are associated with a group identifier and access control of the plurality of communications is facilitated based at least in part on the group identifier (FIG. 6 in step 601, message broker 103 determines whether the user identifier is defined by sending application 101. If the user identifier is defined by sending application 101, then, in step 602, message broker 103 determines whether a group identifier (e.g., identifier of a group of users) is defined by sending application 101. If there is a group identifier defined by sending application 101, then, in step 603, message broker 103 determines whether the user belongs to the identified group of users. If the user belongs to the identified group of users, or if there is only a user identifier defined by sending application 101, then, in step 604, message broker 103 checks the identifier of the user of sending application 101 against the access control list maintained by message broker 103, [0057]-[0065]. Referring to step 601, if there is not a user identifier identified by sending application 101, then, in step 608, message broker 103 determines whether there is a group identifier (identifier of a group of users) defined by sending application 101… If, however, there is a group identifier defined by sending application 101, then, in step 609, message broker 103 determines whether the identified group of users is defined in the access control list maintained by message broker 103. If the identified group of users is not defined in the access control list, then, in step 607, message broker 103 does not perform tracing of the message. If, however, the identified group of users is defined in the access control list, then message broker 103 permits sending application 101 to request tracing in step 606, [0066]-[0070]. So, access control of the plurality of communications is facilitated based at least in part on the group identifier.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Kudikala in order to make a more effective apparatus by minimizing the tracing overhead as well as providing a faster diagnosis of the problem since less data is needed to be analyzed, see (Kudikala, [0021].).
Chen discloses the missing/crossed limitations comprising: (2) generate an interaction signal occurrence divergence measure for each link of the one or more links based at least in part on a predicted short term interaction signal occurrence tally and an actual short term interaction signal occurrence tally, wherein the predicted short term interaction signal occurrence tally comprises a predicted number of times that a link of the one or more links will be shared or accessed by the plurality of users over a period of time and the actual short term interaction signal occurrence tally comprises an actual number of times the link was shared or accessed by the plurality of users over the period of time (FIG. 2 the action log 225 stores information describing user actions within the online system 100. The fresh data 255a includes the most recent data stored in the action log 225 that is less than a threshold time T in age, see [0019]-[0031]. FIG. 3 is a block diagram of an additive decomposition module for modeling a short-term conversion rate and for modeling a long-term conversion rate in an online system. The short-term module 310 applies the first model trained by the machine learning module 284 to the fresh data 225a to generate short-term conversion probability 315. In one embodiment, the short-term conversion probability 315 is a product of a probability of a conversion event happening within a first conversion window of time and a probability of the conversion event happening (eventually) given the conversion event happens within the first conversion window of time. The first conversion window of time is set to 1 day, which reflects the freshness of the conversion data of the fresh data 225a, see [0039]-[0043]. The prediction module 286 predicts the probability of a conversion event happening with respect to an attribution window based on the results from the additive decomposition module 282, see [0046]. FIG. 5 at block 530, the online system 100 computes, by a first trained model, a short-term conversion probability of a conversion event happening within a first conversion window of time after the time the interaction occurs, see [0048].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Chen in order to make a more effective apparatus by improving the freshness and accuracy of the N days delayed model by using fresh data 225a in addition to the delayed data 225b, see (Chen, [0038].).
Regarding Claim 23, Chowdhury teaches a computer program product comprising at least one computer-readable storage medium storing computer code that, with an apparatus, cause the apparatus to (FIG. 1 is a block diagram illustrating components of a machine (or computer system) able to read instructions from a machine-readable medium and execute them in a processor. Specifically, FIG. 1 shows a diagrammatic representation of a machine in the computer system 100 within which instructions 124 (e.g., software or program code) for causing the machine to perform any one or more of the methodologies discussed herein may be executed, see [0017]. The storage unit 116 includes a machine-readable medium 122 on which is stored instructions 124 (e.g., software or program code or program product) embodying any one or more of the methodologies or functions described herein. The instructions 124 may also reside, completely or at least partially, within the main memory 104 or within the processor 102 (e.g., within a processor's cache memory) during execution thereof by the computer system 100, the main memory 104 and the processor 102 also constituting machine-readable media, see [0020].):
 receive a plurality of communications between at least two users of a plurality of users, wherein  (FIG. 2 illustrates a system 200 for recommending messages in a message sharing system. Users operate user devices 204A-C (generally 204) that communicates with a message server 202 through network 206, see [0022]. Although only three user devices are shown in FIG. 2, there may be millions of these devices in the system 200, see [0023]. FIG. 4, The message server includes a message store 402, a classifier module 404, an interaction module 408, a scoring module 410, a recommendation module 412, a search module 414, and user data storage 416. The message store 402 stores messages posted by users along with information about the messages, such as various features determined by the classifier module 404 or levels of interaction determined by the interaction module 408. The user data storage 416 stores information about users that post and receive messages, such as connections between users, demographic data about users, and the posting history of users. The recommendation module 412 determines messages to recommend to users or groups of users. This recommendation can be based on classification data, interaction data, scores, and other factors, see [0031]. FIG. 5 illustrates a process for recommending messages to users. The posted messages are received 502 at the message server 202. The messages are then sent 504 to other user devices 204 based on which users have subscriptions to other users that have posted messages. For example, if a posted message is received from user 302C, the message is then sent to users 302E and 302F. These messages may then be displayed in the users' streams on their user devices 204 and the users may interact with the messages in various ways. Interactions with messages  indicate users' interest in the messages. A message that many users interact with is likely to be more interesting than a message that very few users interact with, see [0032]. The missing/crossed out limitations will be discussed in view of Kudikala.); 
identify, based on the plurality of communications, one or more links shared between or accessed by the plurality of users (FIG. 3 illustrates a network of users 302 of the message sharing system 200. Each of the users 302 may have a user device 204 for posting messages and receiving messages. The users are logically connected via connections in the system, see [0027]. One type of connection is a subscription 304 by one user to another user's messages. Subscriptions 304 are indicated by arrows in FIG. 3. For example, user 302E subscribes to user 302A's messages. This subscription indicates that 302E receives some or all of the messages posted by 302A. User 302E may be a friend of user 302A or otherwise find user 302A to be interesting and expect that messages from user 302A will be interesting. A user may subscribe to multiple other users (e.g., user 302E subscribes to four users). Similarly, a user may have multiple other users subscribing to that user (e.g., user 302C has two subscribers), see [0028].  One type of interaction is a user selecting a displayed portion of a message in order to read the entire message. In one embodiment, this involves the user selecting a portion of a message that is displayed in the user's stream in order to display the entire message. Another type of interaction is a user selecting (e.g., clicking or tapping on) a link contained within a message. Another type of interaction is a user sharing the message with other users, see [0033]. When a user interacts with a message, the user device 204 of the user may keep track of the interaction (e.g., by storing a record of the interaction locally). The message server 202 may also be aware of some types of interactions, since some interactions (e.g., sharing a message) may involve participation by the message server. The message server 202 may keep track of these interactions. Information regarding an interaction may include the identity of the user that posted the message, the identity of the user that interacted with the message, the type of interaction, and the time of interaction. Interaction information that is tracked by the user devices 204 (e.g., user selection of messages) may be periodically sent from the user devices 204 and received 506 by the message server 202, see [0034].); 
generate an interaction signal occurrence divergence measure for each link of the one or more links based at least in part on a predicted short term interaction signal occurrence tally and an actual short term interaction signal occurrence tally, wherein the predicted short term interaction signal occurrence tally comprises a predicted number of times that a link of the one or more links will be shared or accessed by the plurality of users (The interaction information may be sent shortly after each interaction occurs or may be sent less frequently to lower the required processing and network resources. The interaction information can be stored in the message store 402, where all interactions associated with a particular message can be stored along with that message. Interaction information that is older than a specified time period (e.g., 24 hours) may be discarded, see [0034]. Examiner interpreted this interaction information as a short term interaction signal. The interaction levels of the messages are then determined 510 from the interaction information. The interaction level of a particular message is an indicator of how much users have interacted with the message. A higher interaction level generally indicates that the message has generated more interest from users and is therefore likely to be of interest to other users. An interaction level for a message can be computed by determining how much the observed interactions with the message deviate from the expected interactions with the message. The expected interactions with the message may be based on the number of subscribers to the messages of the posting user, see [0035]. The missing/crossed out limitations will be discussed in view of Chen.); 
rank the one or more links based at least in part on respective interaction signal occurrence divergence measures (Posted messages are then classified 512. Classification involves determining various properties or features of a message that may be useful indicators of the message's interestingness. Some properties may indicate that a message is interesting to a general group of users while others may indicate that the message is interesting to a specific (or small) group of users, see [0037]. Messages can be classified based on whether they contain a link, such as a Uniform Resource Locator (URL), see [0038]. Next, scores may be determined 514 for the messages. These scores may be based on the interactions, the calculated normalized interaction level, the classifications, and other factors. Multiple scores may be calculated for a particular message. Different scores may correspond to the expected level of interest of the message for particular groups, see [0041]. A score can be created by assigning values to the various interactions and classification results and combining them using weights for each value, see [0042]. In step 516, the message server determines messages to recommend. These determinations are made in part based on the scores discussed above, see [0048].);  and 
transmit an interface comprising at least one link of the one or more links selected for rendering based at least in part on the ranking (Recommendations may be applied before messages are sent to a user, e.g., in systems that use server-side rendering. Alternately, recommendations are directly sent 518 to the user devices 204 for client-side rendering, see [0053]. At least some of the operations may be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs), see [006].).
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) receive a plurality of communications between at least two users of a plurality of users, wherein the plurality of users are associated with a group identifier and access control of the plurality of communications is facilitated based at least in part on the group identifier, (2) generate an interaction signal occurrence divergence measure for each link of the one or more links based at least in part on a predicted short term interaction signal occurrence tally and an actual short term interaction signal occurrence tally, wherein the predicted short term interaction signal occurrence tally comprises a predicted number of times that a link of the one or more links will be shared or accessed by the plurality of users over a period of time and the actual short term interaction signal occurrence tally comprises an actual number of times the link was shared or accessed by the plurality of users over the period of time. 
However, Kudikala discloses the missing/crossed limitations comprising: (1) receive a plurality of communications between at least two users of a plurality of users, wherein the plurality of users are associated with a group identifier and access control of the plurality of communications is facilitated based at least in part on the group identifier (FIG. 6 in step 601, message broker 103 determines whether the user identifier is defined by sending application 101. If the user identifier is defined by sending application 101, then, in step 602, message broker 103 determines whether a group identifier (e.g., identifier of a group of users) is defined by sending application 101. If there is a group identifier defined by sending application 101, then, in step 603, message broker 103 determines whether the user belongs to the identified group of users. If the user belongs to the identified group of users, or if there is only a user identifier defined by sending application 101, then, in step 604, message broker 103 checks the identifier of the user of sending application 101 against the access control list maintained by message broker 103, [0057]-[0065]. Referring to step 601, if there is not a user identifier identified by sending application 101, then, in step 608, message broker 103 determines whether there is a group identifier (identifier of a group of users) defined by sending application 101… If, however, there is a group identifier defined by sending application 101, then, in step 609, message broker 103 determines whether the identified group of users is defined in the access control list maintained by message broker 103. If the identified group of users is not defined in the access control list, then, in step 607, message broker 103 does not perform tracing of the message. If, however, the identified group of users is defined in the access control list, then message broker 103 permits sending application 101 to request tracing in step 606, [0066]-[0070].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Kudikala in order to make a more effective apparatus by minimizing the tracing overhead as well as providing a faster diagnosis of the problem since less data is needed to be analyzed, see (Kudikala, [0021].).
Chen discloses the missing/crossed limitations comprising: (1) generate an interaction signal occurrence divergence measure for each link of the one or more links based at least in part on a predicted short term interaction signal occurrence tally and an actual short term interaction signal occurrence tally, wherein the predicted short term interaction signal occurrence tally comprises a predicted number of times that a link of the one or more links will be shared or accessed by the plurality of users over a period of time and the actual short term interaction signal occurrence tally comprises an actual number of times the link was shared or accessed by the plurality of users over the period of time (FIG. 2 the action log 225 stores information describing user actions within the online system 100. The fresh data 255a includes the most recent data stored in the action log 225 that is less than a threshold time T in age, see [0019]-[0031]. FIG. 3 is a block diagram of an additive decomposition module for modeling a short-term conversion rate and for modeling a long-term conversion rate in an online system. The short-term module 310 applies the first model trained by the machine learning module 284 to the fresh data 225a to generate short-term conversion probability 315. In one embodiment, the short-term conversion probability 315 is a product of a probability of a conversion event happening within a first conversion window of time and a probability of the conversion event happening (eventually) given the conversion event happens within the first conversion window of time. The first conversion window of time is set to 1 day, which reflects the freshness of the conversion data of the fresh data 225a, see [0039]-[0043]. The prediction module 286 predicts the probability of a conversion event happening with respect to an attribution window based on the results from the additive decomposition module 282, see [0046]. FIG. 5 at block 530, the online system 100 computes, by a first trained model, a short-term conversion probability of a conversion event happening within a first conversion window of time after the time the interaction occurs, see [0048].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Chen in order to make a more effective apparatus by improving the freshness and accuracy of the N days delayed model by using fresh data 225a in addition to the delayed data 225b, see (Chen, [0038].).
Regarding Claim 24, Chowdhury teaches a computer-implemented method, comprising:
 	receiving a plurality of communications between at least two users of a plurality of users, wherein  (FIG. 2 illustrates a system 200 for recommending messages in a message sharing system. Users operate user devices 204A-C (generally 204) that communicates with a message server 202 through network 206, see [0022]. Although only three user devices are shown in FIG. 2, there may be millions of these devices in the system 200, see [0023]. FIG. 4, The message server includes a message store 402, a classifier module 404, an interaction module 408, a scoring module 410, a recommendation module 412, a search module 414, and user data storage 416. The message store 402 stores messages posted by users along with information about the messages, such as various features determined by the classifier module 404 or levels of interaction determined by the interaction module 408. The user data storage 416 stores information about users that post and receive messages, such as connections between users, demographic data about users, and the posting history of users. The recommendation module 412 determines messages to recommend to users or groups of users. This recommendation can be based on classification data, interaction data, scores, and other factors, see [0031]. FIG. 5 illustrates a process for recommending messages to users. The posted messages are received 502 at the message server 202. The messages are then sent 504 to other user devices 204 based on which users have subscriptions to other users that have posted messages. For example, if a posted message is received from user 302C, the message is then sent to users 302E and 302F. These messages may then be displayed in the users' streams on their user devices 204 and the users may interact with the messages in various ways. Interactions with messages  indicate users' interest in the messages. A message that many users interact with is likely to be more interesting than a message that very few users interact with, see [0032]. The missing/crossed out limitations will be discussed in view of Kudikala.); 
identifying, based on the plurality of communications, one or more links shared between or accessed by the plurality of users (FIG. 3 illustrates a network of users 302 of the message sharing system 200. Each of the users 302 may have a user device 204 for posting messages and receiving messages. The users are logically connected via connections in the system, see [0027]. One type of connection is a subscription 304 by one user to another user's messages. Subscriptions 304 are indicated by arrows in FIG. 3. For example, user 302E subscribes to user 302A's messages. This subscription indicates that 302E receives some or all of the messages posted by 302A. User 302E may be a friend of user 302A or otherwise find user 302A to be interesting and expect that messages from user 302A will be interesting. A user may subscribe to multiple other users (e.g., user 302E subscribes to four users). Similarly, a user may have multiple other users subscribing to that user (e.g., user 302C has two subscribers), see [0028].  One type of interaction is a user selecting a displayed portion of a message in order to read the entire message. In one embodiment, this involves the user selecting a portion of a message that is displayed in the user's stream in order to display the entire message. Another type of interaction is a user selecting (e.g., clicking or tapping on) a link contained within a message. Another type of interaction is a user sharing the message with other users, see [0033]. When a user interacts with a message, the user device 204 of the user may keep track of the interaction (e.g., by storing a record of the interaction locally). The message server 202 may also be aware of some types of interactions, since some interactions (e.g., sharing a message) may involve participation by the message server. The message server 202 may keep track of these interactions. Information regarding an interaction may include the identity of the user that posted the message, the identity of the user that interacted with the message, the type of interaction, and the time of interaction. Interaction information that is tracked by the user devices 204 (e.g., user selection of messages) may be periodically sent from the user devices 204 and received 506 by the message server 202, see [0034].); 
generating an interaction signal occurrence divergence measure for each link of the one or more links based at least in part on a predicted short term interaction signal occurrence tally and an actual short term interaction signal occurrence tally, wherein the predicted short term interaction signal occurrence tally comprises a predicted number of times that a link of the one or more links will be shared or accessed by the plurality of users (The interaction information may be sent shortly after each interaction occurs or may be sent less frequently to lower the required processing and network resources. The interaction information can be stored in the message store 402, where all interactions associated with a particular message can be stored along with that message. Interaction information that is older than a specified time period (e.g., 24 hours) may be discarded, see [0034]. Examiner interpreted this interaction information as a short term interaction signal. The interaction levels of the messages are then determined 510 from the interaction information. The interaction level of a particular message is an indicator of how much users have interacted with the message. A higher interaction level generally indicates that the message has generated more interest from users and is therefore likely to be of interest to other users. An interaction level for a message can be computed by determining how much the observed interactions with the message deviate from the expected interactions with the message. The expected interactions with the message may be based on the number of subscribers to the messages of the posting user, see [0035]. The missing/crossed out limitations will be discussed in view of Chen.); 
ranking the one or more links based at least in part on respective interaction signal occurrence divergence measures (Posted messages are then classified 512. Classification involves determining various properties or features of a message that may be useful indicators of the message's interestingness. Some properties may indicate that a message is interesting to a general group of users while others may indicate that the message is interesting to a specific (or small) group of users, see [0037]. Messages can be classified based on whether they contain a link, such as a Uniform Resource Locator (URL), see [0038]. Next, scores may be determined 514 for the messages. These scores may be based on the interactions, the calculated normalized interaction level, the classifications, and other factors. Multiple scores may be calculated for a particular message. Different scores may correspond to the expected level of interest of the message for particular groups, see [0041]. A score can be created by assigning values to the various interactions and classification results and combining them using weights for each value, see [0042]. In step 516, the message server determines messages to recommend. These determinations are made in part based on the scores discussed above, see [0048].);  and 
transmitting an interface comprising at least one link of the one or more links selected for rendering based at least in part on the ranking (scores may be determined 514 for the messages. These scores may be based on the interactions, the calculated normalized interaction level, the classifications, and other factors. Multiple scores may be calculated for a particular message. Different scores may correspond to the expected level of interest of the message for particular groups, see [0041]. A score can be created by assigning values to the various interactions and classification results and combining them using weights for each value, see [0042]. In step 516, the message server determines messages to recommend. These determinations are made in part based on the scores. Recommendations may be applied before messages are sent to a user, e.g., in systems that use server-side rendering. Alternately, recommendations are directly sent 518 to the user devices 204 for client-side rendering, see [0053]. At least some of the operations may be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs), see [006].).
 As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) receiving a plurality of communications between at least two users of a plurality of users, wherein the plurality of users are associated with a group identifier and access control of the plurality of communications is facilitated based at least in part on the group identifier, (2) generating an interaction signal occurrence divergence measure for each link of the one or more links based at least in part on a predicted short term interaction signal occurrence tally and an actual short term interaction signal occurrence tally, wherein the predicted short term interaction signal occurrence tally comprises a predicted number of times that a link of the one or more links will be shared or accessed by the plurality of users over a period of time and the actual short term interaction signal occurrence tally comprises an actual number of times the link was shared or accessed by the plurality of users over the period of time. 
However, Kudikala discloses the missing/crossed limitations comprising: (1) receiving a plurality of communications between at least two users of a plurality of users, wherein the plurality of users are associated with a group identifier and access control of the plurality of communications is facilitated based at least in part on the group identifier (FIG. 6 in step 601, message broker 103 determines whether the user identifier is defined by sending application 101. If the user identifier is defined by sending application 101, then, in step 602, message broker 103 determines whether a group identifier (e.g., identifier of a group of users) is defined by sending application 101. If there is a group identifier defined by sending application 101, then, in step 603, message broker 103 determines whether the user belongs to the identified group of users. If the user belongs to the identified group of users, or if there is only a user identifier defined by sending application 101, then, in step 604, message broker 103 checks the identifier of the user of sending application 101 against the access control list maintained by message broker 103, [0057]-[0065]. Referring to step 601, if there is not a user identifier identified by sending application 101, then, in step 608, message broker 103 determines whether there is a group identifier (identifier of a group of users) defined by sending application 101… If, however, there is a group identifier defined by sending application 101, then, in step 609, message broker 103 determines whether the identified group of users is defined in the access control list maintained by message broker 103. If the identified group of users is not defined in the access control list, then, in step 607, message broker 103 does not perform tracing of the message. If, however, the identified group of users is defined in the access control list, then message broker 103 permits sending application 101 to request tracing in step 606, [0066]-[0070].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Kudikala in order to make a more effective apparatus by minimizing the tracing overhead as well as providing a faster diagnosis of the problem since less data is needed to be analyzed, see (Kudikala, [0021].).
Chen discloses the missing/crossed limitations comprising: (1) generating an interaction signal occurrence divergence measure for each link of the one or more links based at least in part on a predicted short term interaction signal occurrence tally and an actual short term interaction signal occurrence tally, wherein the predicted short term interaction signal occurrence tally comprises a predicted number of times that a link of the one or more links will be shared or accessed by the plurality of users over a period of time and the actual short term interaction signal occurrence tally comprises an actual number of times the link was shared or accessed by the plurality of users over the period of time (FIG. 2 the action log 225 stores information describing user actions within the online system 100. The fresh data 255a includes the most recent data stored in the action log 225 that is less than a threshold time T in age, see [0019]-[0031]. FIG. 3 is a block diagram of an additive decomposition module for modeling a short-term conversion rate and for modeling a long-term conversion rate in an online system. The short-term module 310 applies the first model trained by the machine learning module 284 to the fresh data 225a to generate short-term conversion probability 315. In one embodiment, the short-term conversion probability 315 is a product of a probability of a conversion event happening within a first conversion window of time and a probability of the conversion event happening (eventually) given the conversion event happens within the first conversion window of time. The first conversion window of time is set to 1 day, which reflects the freshness of the conversion data of the fresh data 225a, see [0039]-[0043]. The prediction module 286 predicts the probability of a conversion event happening with respect to an attribution window based on the results from the additive decomposition module 282, see [0046]. FIG. 5 at block 530, the online system 100 computes, by a first trained model, a short-term conversion probability of a conversion event happening within a first conversion window of time after the time the interaction occurs, see [0048].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Chen in order to make a more effective apparatus by improving the freshness and accuracy of the N days delayed model by using fresh data 225a in addition to the delayed data 225b, see (Chen, [0038].).
Regarding claim 8,  Chowdhury, Kudikala and Chen teach all the claim limitations of claim 1 above; and Chowdhury further teaches each link of the one or more links is associated with universal record locator (URL) text (Another type of interaction is a user selecting (e.g., clicking or tapping on) a link contained within a message. Another type of interaction is a user sharing the message with other users, see [0033]. Messages can be classified based on whether they contain a link, such as a Uniform Resource Locator (URL), see [0038].).
Claims 4, 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 20120089681, henceforth “Chowdhury”) in view of Chen et al. (US 20180150874, henceforth “Chen”), Kudikala et al. (US 20130254376, henceforth “Kudikala”) and further in view of Filippi et al. (US 10977316, henceforth “Filippi”).
Regarding claim 4,  Chowdhury, Kudikala and Chen teach all the claim limitations of claim 1 above; and Chowdhury further teaches wherein the plurality of communications received from a plurality of client devices, and (FIG. 2 illustrates a system 200 for recommending messages in a message sharing system. Users operate user devices 204A-C (generally 204) that communicates with a message server 202 through network 206, see [0022]. Although only three user devices are shown in FIG. 2, there may be millions of these devices in the system 200, see [0023]. FIG. 4, The message server includes a message store 402, a classifier module 404, an interaction module 408, a scoring module 410, a recommendation module 412, a search module 414, and user data storage 416. The message store 402 stores messages posted by users along with information about the messages, such as various features determined by the classifier module 404 or levels of interaction determined by the interaction module 408. The user data storage 416 stores information about users that post and receive messages, such as connections between users, demographic data about users, and the posting history of users. The recommendation module 412 determines messages to recommend to users or groups of users. This recommendation can be based on classification data, interaction data, scores, and other factors, see [0031]. FIG. 5 illustrates a process for recommending messages to users. The posted messages are received 502 at the message server 202. The messages are then sent 504 to other user devices 204 based on which users have subscriptions to other users that have posted messages. For example, if a posted message is received from user 302C, the message is then sent to users 302E and 302F, see [0032]. The missing/crossed out limitations will be discussed in view of Filippi.).
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) the plurality of interaction signals is received from a plurality of client devices, and wherein each client device is associated with a unique user identifier within a group-based communication system. However, Filippi discloses the missing/crossed limitations comprising: (1) the plurality of interaction signals is received from a plurality of client devices, and wherein each client device is associated with a unique user identifier within a group-based communication system (FIG. 1 illustrates a networked computer system 100. The networked computer system 100 comprises one or more computing devices, see column [6]. FIG. 3 depicts a flow chart illustrating a data flow performed by Data Intake and Query system 108. At block 304, a forwarder or other system component annotates each block generated from the raw data with one or more metadata fields. These metadata fields provide information related to the data block as a whole and apply to each event that is subsequently derived from the data in the data block. The metadata fields include separate fields specifying each of a host, a source, and a source type related to the data block. A host field may contain a value identifying a host name or IP address of a device that generated the data. A source field may contain a value identifying a source of the data, see columns [10-11]. FIG. 5 illustrates a scenario where a common customer ID is found among log data received from three disparate sources, see column [14-15].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Filippi in order to make a more effective apparatus by facilitating efficient retrieval and analysis of those data items at search time, see (Filippi, column [3] lines [48-60].).
Regarding claim 7,  Chowdhury, Kudikala and Chen teach all the claim limitations of claim 1 above; and Chowdhury further teaches wherein (The missing/crossed out limitations will be discussed in view of Filippi.).
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) metadata associated with each communication of the plurality of communications further comprises one or more of a user identifier, an organization identifier, a team identifier, or a timestamp. However, Filippi discloses the missing/crossed limitations comprising: (1) metadata associated with each communication of the plurality of communications further comprises one or more of a user identifier, an organization identifier, a team identifier, or a timestamp (The metadata fields include separate fields specifying each of a host, a source, and a source type related to the data block. A host field may contain a value identifying a host name or IP address of a device that generated the data. A source field may contain a value identifying a source of the data, such as a pathname of a file or a protocol and port related to received network data. A source type field may contain a value specifying a particular source type label for the data. Additional metadata fields may also be included during the input phase, such as a character encoding of the data, if known, and possibly other values that provide information relevant to later processing steps. FIG. 3 at block 310, the indexer associates with each event one or more metadata fields including a field containing the timestamp determined for the event. These metadata fields may include a number of "default fields" that are associated with all events, and may also include one more custom fields as defined by a user similar to the metadata fields associated with the data blocks at block 304, the default metadata fields associated with each event may include a host, source, and source type field including or in addition to a field storing the timestamp, see column [10-11]. Examiner’s note: The examiner addressed at least one option among the options.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Filippi in order to make a more effective apparatus by facilitating efficient retrieval and analysis of those data items at search time, see (Filippi, column [3] lines [48-60].).
Regarding claim 13,  Chowdhury, Kudikala and Chen teach all the claim limitations of claim 1 above; and Chowdhury further teaches wherein (The missing/crossed out limitations will be discussed in view of Filippi.).
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) the plurality of communications are associated with a timestamp occurring within a defined network time period. However, Filippi discloses the missing/crossed limitations comprising: (1) the plurality of communications are associated with a timestamp occurring within a defined network time period (FIG. 3 at block 308, the indexer determines a timestamp for each event. Similar to the process for creating events, an indexer refers to a source type definition associated with the data to locate one or more properties that indicate instructions for determining a timestamp for each event. The properties may, instruct an indexer to extract a time value from a portion of data in the event, to interpolate time values based on timestamps associated with temporally proximate events, to create a timestamp based on a time the event data was received or generated, to use the timestamp of a previous event, or use any other rules for determining timestamps. At block 318, the indexer stores the events with an associated timestamp in a data store 208. Timestamps enable a user to search for events based on a time range, see column [11-12]. So, the timestamps caused to select only those interaction signals associated with a timestamp occurring within a defined network time period.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Filippi in order to make a more effective apparatus by facilitating efficient retrieval and analysis of those data items at search time, see (Filippi, column [3] lines [48-60].).
Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 20120089681, henceforth “Chowdhury”) in view of Chen et al. (US 20180150874, henceforth “Chen”), Kudikala et al. (US 20130254376, henceforth “Kudikala”) and further in view of  DeLuca et al. (US 20180095965, henceforth “DeLuca”).
Regarding claim 3,  Chowdhury, Kudikala and Chen teach all the claim limitations of claim 1 above; and Chowdhury further teaches wherein (The missing/crossed out limitations will be discussed in view of DeLuca.), and 
wherein the predicted short term interaction signal occurrence tally is representative of a programmatically generated expected number of times an interaction signal associated with a link of the one or more links will occur over (The interaction levels of the messages are then determined 510 from the interaction information. The interaction level of a particular message is an indicator of how much users have interacted with the message. A higher interaction level generally indicates that the message has generated more interest from users and is therefore likely to be of interest to other users. An interaction level for a message can be computed by determining how much the observed interactions with the message deviate from the expected interactions with the message. The expected interactions with the message may be based on the number of subscribers to the messages of the posting user, see [0035]. This interaction level is equivalent to an interaction signal occurrence divergence measure. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) the predicted short term interaction signal occurrence tally is based at least part on a long term interaction signal occurrence tally, (2) the predicted short term interaction signal occurrence tally is representative of a programmatically generated expected number of times an interaction signal associated with a link of the one or more links will occur over a second network time period.  However, DeLuca discloses the missing/crossed limitations comprising: (1) the predicted short term interaction signal occurrence tally is based at least part on a long term interaction signal occurrence tally (User interests can be modeled using different sources of profile information, such as explicit location, demographic or interest profiles, or implicit profiles or context data based on previous queries, search result clicks, general browsing activities, or even richer desktop indices. Such implicit information can be based on long-term patterns of interaction, or on short-term patterns of interaction, see [0021]. This technique is used for predicting short term interaction signal occurrence tally based at least part on a long term interaction signal occurrence tally that represents a number of times the interaction signal has occurred over a second network time period that is different from the first network time period.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of DeLuca in order to make a more effective apparatus by delivering all benefit from providing more relevant search results and improved search result ranking, see (DeLuca, [0022].)
Chen discloses the missing/crossed limitations comprising: (2) the predicted short term interaction signal occurrence tally is representative of a programmatically generated expected number of times an interaction signal associated with a link of the one or more links will occur over a second network time period (FIG. 3 is a block diagram of an additive decomposition module for modeling a short-term conversion rate and for modeling a long-term conversion rate in an online system. The short-term module 310 applies the first model trained by the machine learning module 284 to the fresh data 225a to generate short-term conversion probability 315. In one embodiment, the short-term conversion probability 315 is a product of a probability of a conversion event happening within a first conversion window of time and a probability of the conversion event happening (eventually) given the conversion event happens within the first conversion window of time. The first conversion window of time is set to 1 day, which reflects the freshness of the conversion data of the fresh data 225a, see [0039]-[0043]. The prediction module 286 predicts the probability of a conversion event happening with respect to an attribution window based on the results from the additive decomposition module 282, see [0046]. FIG. 5 at block 530, the online system 100 computes, by a first trained model, a short-term conversion probability of a conversion event happening within a first conversion window of time after the time the interaction occurs, see [0048].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Chen in order to make a more effective apparatus by improving the freshness and accuracy of the N days delayed model by using fresh data 225a in addition to the delayed data 225b, see (Chen, [0038].).
Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 20120089681, henceforth “Chowdhury”) in view of Chen et al. (US 20180150874, henceforth “Chen ), Kudikala et al. (US 20130254376, henceforth “Kudikala”). DeLuca et al. (US 20180095965, henceforth “DeLuca”) and further in view of  Acharya et al. (US 8938500, henceforth “Acharya”).
Regarding claim 5,  Chowdhury, Kudikala, Chen and  DeLuca teach all the claim limitations of claim 3 above; and Chowdhury further teaches wherein (The missing/crossed out limitations will be discussed in view of Acharya.), and 
wherein (The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Chowdhury silent about the aforementioned missing/crossed limitations of: (1) the long term interaction signal occurrence tally is representative of a number of times an interaction signal associated with the interaction signal data structure has occurred over a first network time period, (2) the long term interaction signal occurrence tally is based on long term interaction signal data retrieved from a database. However, Acharya discloses the missing/crossed limitations comprising: (1) the long term interaction signal occurrence tally is representative of a number of times an interaction signal associated with the interaction signal data structure has occurred over a first network time period (FIG. 5, an affinity sub-module 514 and/or an interaction sub-module 516 assigns an interaction score to each party in the user's social graph on the basis of the user's interaction with the social network during one or more periods of time. For example, at one extreme, the user's long-term interactions with the social network, e.g., over the last year…, can be considered to determine a baseline interaction score for each party, see column [14]. So, the long term interaction signal occurrence tally is representative of a number of times an interaction signal associated with the interaction signal data structure has occurred over a first network time period.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Acharya in order to make a more effective apparatus by improving the freshness and accuracy of the N days delayed model by using fresh data in addition to the delayed data, see (Acharya, [0038].).
Chen discloses the missing/crossed limitations comprising: (2) the long term interaction signal occurrence tally is based on long term interaction signal data retrieved from a database (FIG. 2 illustrates the system architecture of an online system 100. The online system 100 includes a user profile store 205, a content store 215, a web server 210, an action logger 220, an action log 225, a content distribution module 270, a user interface manager 265, a feature extraction module 230, an additive decomposition module 282, a machine learning module 284, and a prediction module 286. The action log 225 stores information describing user actions within the online system 100. The action log 225 includes a part for storing fresh data 225a and a part for storing delayed data 225b, see [0019]-[0031]. FIG. 5 at block 540, the online system 100 computes, by a second trained model, a long-term conversion probability of the conversion event happening within a second conversion window of time after the time the interaction occurs, see [0048]. This technique is sued for predicting the long term interaction signal occurrence tally is based on long term interaction signal data retrieved from a database.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Chen in order to make a more effective apparatus by improving the freshness and accuracy of the N days delayed model by using fresh data 225a in addition to the delayed data 225b, see (Chen, [0038].).
Regarding claim 6,  Chowdhury, Kudikala, Chen, Acharya, and  DeLuca teach all the claim limitations of claim 5 above; and Chowdhury further teaches wherein (The interaction levels of the messages are then determined 510 from the interaction information. The interaction level of a particular message is an indicator of how much users have interacted with the message. A higher interaction level generally indicates that the message has generated more interest from users and is therefore likely to be of interest to other users. An interaction level for a message can be computed by determining how much the observed interactions with the message deviate from the expected interactions with the message. The expected interactions with the message may be based on the number of subscribers to the messages of the posting user, see [0035]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) the actual short term interaction signal occurrence tally is representative of a number of times an interaction signal associated with the interaction signal data structure occurred over the second network time period, and wherein the short term interaction signal occurrence tally is based on short term interaction signal data retrieved from a group-based communication repository. However, Chen discloses the missing/crossed limitations comprising: (1) the actual short term interaction signal occurrence tally is representative of a number of times an interaction signal associated with the interaction signal data structure occurred over the second network time period, and wherein the short term interaction signal occurrence tally is based on short term interaction signal data retrieved from a group-based communication repository (FIG. 2 the action log 225 stores information describing user actions within the online system 100. The fresh data 255a includes the most recent data stored in the action log 225 that is less than a threshold time T in age, see [0019]-[0031]. FIG. 5 at block 530, the online system 100 computes, by a first trained model, a short-term conversion probability of a conversion event happening within a first conversion window of time after the time the interaction occurs, see [0048]. This technique is used for the actual short term interaction signal occurrence tally is representative of a number of times an interaction signal of the plurality of interaction signals occurred over a network time period and wherein the short term interaction signal occurrence tally is based on the actual short term interaction signal data retrieved from a group-based communication repository.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Chen in order to make a more effective apparatus by improving the freshness and accuracy of the N days delayed model by using fresh data 225a in addition to the delayed data 225b, see (Chen, [0038].).
Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 20120089681, henceforth “Chowdhury”) in view of Chen et al. (US 20180150874, henceforth “Chen ), Kudikala et al. (US 20130254376, henceforth “Kudikala”) and further in view of Mashiach et al. (US 20160259790, henceforth “Mashiach”).
Regarding claim 2,  Chowdhury, Kudikala and Chen teach all the claim limitations of claim 1 above; and Chowdhury further teaches wherein the rank of one or more links based on an interaction type associated with each link of the one or more inks, (Messages can be classified based on whether they contain a link, such as a Uniform Resource Locator (URL), see [0038]. Next, scores may be determined 514 for the messages. These scores may be based on the interactions, the calculated normalized interaction level, the classifications, and other factors. Multiple scores may be calculated for a particular message. Different scores may correspond to the expected level of interest of the message for particular groups, see [0041]. A score can be created by assigning values to the various interactions and classification results and combining them using weights for each value, see [0042]. In step 516, the message server determines messages to recommend. These determinations are made in part based on the scores discussed above, see [0048].  The missing/crossed out limitations will be discussed in view of Mashiach.).
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) the rank of one or more links based on an interaction type associated with each link of the one or more inks, the interaction type being representative of one or more of a selection or a share. However, Mashiach discloses the missing/crossed limitations comprising: (1) the rank of one or more links based on an interaction type associated with each link of the one or more inks, the interaction type being representative of one or more of a selection or a share (FIGS. 6A and 6B illustrate a post index and a web index. FIG. 6A, the index may be a post index (a forward index) that maps a post with a number and type of user interactions recorded as social signals associated with the post and/or the external object linked in the post. FIG. 6B, the search index is a web index (an inverted index) that maps a URL linked in one or more posts with one or more user interactions monitored and recorded as one or more social signals associated with the URL. In particular embodiments, the web index entries may also include web index counters that record the number of times each type of user interaction monitored and recorded as a social signal is received/recorded for each URL, the user interactions including the number of likes, comments, shares, click-thrus, or other suitable interactions associated with each external object linked by the URL, see [0055]-[0058].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Mashiach in order to make a more effective apparatus by increasing the likelihood that users find the information related to their interest and the users are presented with advertisements for which the user has a high overall coefficient with respect to the advertised object, see (Mashiach, [0071].).
Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 20120089681, henceforth “Chowdhury”) in view of Chen et al. (US 20180150874, henceforth “Chen ), Kudikala et al. (US 20130254376, henceforth “Kudikala”) and further in view of Geisler et al. (US 20180124129, henceforth “Geisler”).
Regarding claim 11,  Chowdhury, Kudikala and Chen teach all the claim limitations of claim 1 above; and Chowdhury further teaches further caused to select only those interaction signals associated with One type of interaction is a user selecting a displayed portion of a message in order to read the entire message. In one embodiment, this involves the user selecting a portion of a message that is displayed in the user's stream in order to display the entire message. Another type of interaction is a user selecting (e.g., clicking or tapping on) a link contained within a message. Another type of interaction is a user sharing the message with other users, see [0033]. When a user interacts with a message, the user device 204 of the user may keep track of the interaction (e.g., by storing a record of the interaction locally). The message server 202 may also be aware of some types of interactions, since some interactions (e.g., sharing a message) may involve participation by the message server. The message server 202 may keep track of these interactions. Information regarding an interaction may include the identity of the user that posted the message, the identity of the user that interacted with the message, the type of interaction, and the time of interaction. Interaction information that is tracked by the user devices 204 (e.g., user selection of messages) may be periodically sent from the user devices 204 and received 506 by the message server 202, see [0034]. The missing/crossed out limitations will be discussed in view of  Geisler.).
As noted above, Filippi is silent about the aforementioned missing/crossed limitations of: (1) caused to select only those interaction signals associated with a common team identifier. However, Geisler discloses the missing/crossed limitations comprising: (1) caused to select only those interaction signals associated with a common team identifier (Users of the CMS collaboratively work together to create, review, and edit the content items in the shared folder and it can often be advantageous for these users to be able to communicate as a group, such as a group chat or text message., see [0006]. The user interaction data describes user interaction with content items, and may include one or more of following values: the relationship between users, see [0049]-[0062].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Geisler in order to make a more effective apparatus by reducing unnecessary consumption of resources, see (Geisler, [0011].).
Regarding claim 12,  Chowdhury, Kudikala and Chen teach all the claim limitations of claim 1 above; and Chowdhury further teaches wherein the plurality of communications are received from a plurality of clients associated with (FIG. 3 illustrates a network of users 302 of the message sharing system 200. Each of the users 302 may have a user device 204 for posting messages and receiving messages. The users are logically connected via connections in the system, see [0027]. One type of connection is a subscription 304 by one user to another user's messages. Subscriptions 304 are indicated by arrows in FIG. 3. For example, user 302E subscribes to user 302A's messages. This subscription indicates that 302E receives some or all of the messages posted by 302A. User 302E may be a friend of user 302A or otherwise find user 302A to be interesting and expect that messages from user 302A will be interesting. A user may subscribe to multiple other users (e.g., user 302E subscribes to four users). Similarly, a user may have multiple other users subscribing to that user (e.g., user 302C has two subscribers), see [0028]. The missing/crossed out limitations will be discussed in view of  Geisler.).
As noted above, Filippi is silent about the aforementioned missing/crossed limitations of: (1) caused to select only those interaction signals associated with a common organization identifier. However, Geisler discloses the missing/crossed limitations comprising: (1) caused to select only those interaction signals associated with a common organization identifier (The user interaction data describes user interaction with content items, and may include one or more of following values the relationship between users (e.g., same organization, leveling, geographical location, etc.), see [0049]-[0062].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Geisler in order to make a more effective apparatus by reducing unnecessary consumption of resources, see (Geisler, [0011].).
Claims 9, 14-16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 20120089681, henceforth “Chowdhury”) in view of Chen et al. (US 20180150874, henceforth “Chen ), Kudikala et al. (US 20130254376, henceforth “Kudikala”) and further in view of Filippi et al. (US 10977316, henceforth “Filippi”) , Ho et al. (US 9047259, henceforth “Ho”).
Regarding claim 9, Chowdhury, Kudikala and Chen teach all the claim limitations of claim 8 above; and Chowdhury further teaches further caused to parse the universal record locator (URL) (Classification includes determining or extracting various features of messages to enable easier further processing of messages. These features may be stored along with the messages in the message store 402, see [0030]. Messages can be classified based on whether they contain a link, such as a Uniform Resource Locator (URL), see [0038]. The missing/crossed out limitations will be discussed in view of  Ho.),
wherein (The missing/crossed out limitations will be discussed in view of Filippi.).
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) caused to parse the universal record locator (URL) text to extract strings representing words and tally each inclusion of each word across all universal record locator (URL) texts within a group-based communication system, (2) the interface is generated based in part on the tally and the universal record locator (URL) text. However, Ho discloses the missing/crossed limitations comprising: (1) caused to parse the universal record locator (URL) text to extract strings representing words and tally each inclusion of each word across all universal record locator (URL) texts within a group-based communication system (An application parse the original URL and extract information related to the resource pointed to by the URL. Additionally, the application can access an Application Programming Interfaces (API) exposed by a resource the URL points to, as well as examine content at the resource to extract relevant information regarding the resource, see column [3]. FIG. 2, an application running on the handheld computing device can parse the query parameters 204 of the map-host URL 200, see column [5].  This technique is used to parse the universal record locator (URL) text to extract strings representing words and tally each inclusion of each word across all universal record locator (URL) texts within a group-based communication system.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Ho in order to make a more effective apparatus by reducing the potential for malicious tampering of the URLs due to the added level of redirection, see (Ho, column [11].).
Filippi discloses the missing/crossed limitations comprising: (2) the interface is generated based in part on the tally and the universal record locator (URL) text (FIGS. 12, 13, and 7A-7D illustrate a series of user interface screens where a user selects report generation options using data models. The report generation process may be driven by a predefined data model object, such as a data model object defined and/or saved via a reporting application or a data model object obtained from another source. A user can load a saved data model object using a report editor, see column [17-18]. Many ways the entity are identified in raw machine data (such as by a URL, an IP address, or machine name), see column [33]. FIGS. 6A, 7D, 9A, 9B, 9D, 14, 15, 16, and 17 show various data visualizations interfaces, see column [36]. This technique is used for generating the interaction signal trends interface based in part on the tally and the universal record locator (URL) identifier.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Filippi in order to make a more effective apparatus by facilitating efficient retrieval and analysis of those data items at search time, see (Filippi, column [3] lines [48-60].).
Regarding claim 14, Chowdhury, Kudikala and Chen teach all the claim limitations of claim 8 above; and Chowdhury further caused to: parse the universal record locator (URL) text (Classification includes determining or extracting various features of messages to enable easier further processing of messages. These features may be stored along with the messages in the message store 402, see [0030].  Messages can be classified based on whether they contain a link, such as a Uniform Resource Locator (URL), see [0038]. The missing/crossed out limitations will be discussed in view of  Ho.); and 
(The missing/crossed out limitations will be discussed in view of Filippi.).
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) parse the universal record locator (URL) text to extract strings representing one or more of word pairs or tuples, words associated with particular topics, a group of words associated with a particular topic, or truncation of words or phrases associated with particular topics, (2) tally each inclusion of each string across all universal record locator (URL) texts within a group-based communication system, wherein the interface is generated based in part on the tally and the universal record locator (URL) text. However, Ho discloses the missing/crossed limitations comprising: (1) parse the universal record locator (URL) text to extract strings representing one or more of word pairs or tuples, words associated with particular topics, a group of words associated with a particular topic, or truncation of words or phrases associated with particular topics (An application parse the original URL and extract information related to the resource pointed to by the URL. Additionally, the application can access an Application Programming Interfaces (API) exposed by a resource the URL points to, as well as examine content at the resource to extract relevant information regarding the resource, see column [3]. FIG. 2, an application running on the handheld computing device can parse the query parameters 204 of the map-host URL 200, see column [5].  This technique is used to parse the universal record locator (URL) text to extract strings representing words and tally each inclusion of each word across all universal record locator (URL) texts within a group-based communication system.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Ho in order to make a more effective apparatus by reducing the potential for malicious tampering of the URLs due to the added level of redirection, see (Ho, column [11].).
Filippi discloses the missing/crossed limitations comprising: (2) tally each inclusion of each string across all universal record locator (URL) texts within a group-based communication system, wherein the interface is generated based in part on the tally and the universal record locator (URL) text (FIGS. 12, 13, and 7A-7D illustrate a series of user interface screens where a user selects report generation options using data models. The report generation process may be driven by a predefined data model object, such as a data model object defined and/or saved via a reporting application or a data model object obtained from another source. A user can load a saved data model object using a report editor, see column [17-18]. Many ways the entity are identified in raw machine data (such as by a URL, an IP address, or machine name), see column [33]. FIGS. 6A, 7D, 9A, 9B, 9D, 14, 15, 16, and 17 show various data visualizations interfaces, see column [36]. FIG. 14 illustrates a graphical user interface screen 1400 that allows the user to filter search results and to perform statistical analysis on values extracted from specific fields in the set of events. In this example, the top ten product names ranked by price are selected as a filter 1401 that causes the display of the ten most popular products sorted by price, see column [19]. This technique is used to tally each inclusion of each string across all universal record locator (URL) texts within a group-based communication system, wherein the interaction signal trends interface is generated based in part on the tally and the universal record locator (URL) text.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Filippi in order to make a more effective apparatus by facilitating efficient retrieval and analysis of those data items at search time, see (Filippi, column [3] lines [48-60].).
Regarding claim 15, Chowdhury, Kudikala and Chen teach all the claim limitations of claim 8 above; and Chowdhury wherein the universal record locator (URL) text comprises (The host device associates the URL, or more generally, the URI (Uniform Resource Identifier), with a registration service such that the request is routed to the registration service, see column [41]. The missing/crossed out limitations will be discussed in view of  Ho.).
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) the universal record locator (URL) text comprises custom shortened universal record locator (URL) text. However, Ho discloses the missing/crossed limitations comprising: (1) the universal record locator (URL) text comprises custom shortened universal record locator (URL) text (An application generating a URL can intelligently provide a shortened text representation of the URL (a shortened URL), see column [3].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Ho in order to make a more effective apparatus by reducing the potential for malicious tampering of the URLs due to the added level of redirection, see (Ho, column [11].).
Regarding claim 16, Chowdhury, Kudikala and Chen teach all the claim limitations of claim 8 above; and Chowdhury wherein communication of the plurality of communications comprises (A user 302E subscribes to user 302A's messages. This subscription indicates that 302E receives some or all of the messages posted by 302A. User 302E may be a friend of user 302A or otherwise find user 302A to be interesting and expect that messages from user 302A will be interesting. A user may subscribe to multiple other users. Similarly, a user may have multiple other users subscribing to that user (e.g., user 302C has two subscribers), see [0028].  One type of interaction is a user selecting a displayed portion of a message in order to read the entire message. In one embodiment, this involves the user selecting a portion of a message that is displayed in the user's stream in order to display the entire message. Another type of interaction is a user selecting (e.g., clicking or tapping on) a link contained within a message. Another type of interaction is a user sharing the message with other users, see [0033]. The missing/crossed out limitations will be discussed in view of  Ho.).  
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) communication of the plurality of communications comprises a link of the one or more links in a text of the communication. However, Ho discloses the missing/crossed limitations comprising: (1) communication of the plurality of communications comprises a link of the one or more links in a text of the communication (FIG. 1, the use of an anchor can connect or associate the URL 12 to the link text 14, see column [5]. FIG. 4, the email includes the map-host URL 200, shown in FIG. 2, displaying the text for the URL, see column [6-7] ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Ho in order to make a more effective apparatus by reducing the potential for malicious tampering of the URLs due to the added level of redirection, see (Ho, column [11].).
 Regarding claim 17, Chowdhury, Kudikala, Chen and Ho teach all the claim limitations of claim 16 above; and Chowdhury further caused  (Classification includes determining or extracting various features of messages to enable easier further processing of messages. These features may be stored along with the messages in the message store 402, see [0030]. Posted messages are then classified 512. Classification involves determining various properties or features of a message that may be useful indicators of the message's interestingness. Some properties may indicate that a message is interesting to a general group of users while others may indicate that the message is interesting to a specific (or small) group of users, see [0037]. Messages can be classified based on whether they contain a link, such as a Uniform Resource Locator (URL), see [0038]. Next, scores may be determined 514 for the messages. These scores may be based on the interactions, the calculated normalized interaction level, the classifications, and other factors. Multiple scores may be calculated for a particular message. Different scores may correspond to the expected level of interest of the message for particular groups, see [0041]. The missing/crossed out limitations will be discussed in view of  Ho.),
wherein the (In step 516, the message server determines messages to recommend. These determinations are made in part based on the scores discussed above, see [0048]. In one embodiment, certain messages are highlighted as being likely to be particularly interesting for a user or group of users. Messages having interestingness scores above a threshold value may be flagged as messages to be highlighted for receiving users, see [0049]. Recommendations may be applied before messages are sent to a user, e.g., in systems that use server-side rendering., see [0053]. At least some of the operations may be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs), see [006]. The missing/crossed out limitations will be discussed in view of  Filippi.).
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) caused to parse the message text to extract strings representing words and tally each inclusion of each word across all messages comprising the universal record locator (URL) identifier, (2) the interaction signal trends interface is generated based in part on the tally and the link. However, Ho discloses the missing/crossed limitations comprising: (1) caused to parse the text of the communication to extract strings representing words and tally each inclusion of each word across a subset of the plurality of communications comprising the link within a group-based communication system (An application can parse the original URL and extract information related to the resource pointed to by the URL. Additionally, the application can access an Application Programming Interfaces (API) exposed by a resource the URL points to, as well as examine content at the resource to extract relevant information regarding the resource, see column [3].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Ho in order to make a more effective apparatus by reducing the potential for malicious tampering of the URLs due to the added level of redirection, see (Ho, column [11].).
Filippi discloses the missing/crossed limitations comprising: (2) the interaction signal trends interface is generated based in part on the tally and the link (FIG. 2 depicts a block diagram of a data intake and query system. A forwarder 204 performs keyword extractions on raw data or parse raw data to create events, see column [9-10].  FIGS. 12, 13, and 7A-7D illustrate a series of user interface screens where a user may select report generation options using data models. The report generation process may be driven by a predefined data model object, such as a data model object defined and/or saved via a reporting application or a data model object obtained from another source. A user can load a saved data model object using a report editor, see column [17-18]. FIGS. 6A, 7D, 9A, 9B, 9D, 14, 15, 16, and 17 show various data visualizations, see column [36].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Filippi in order to make a more effective apparatus by facilitating efficient retrieval and analysis of those data items at search time, see (Filippi, column [3] lines [48-60].).
Regarding claim 19, Chowdhury, Kudikala, Chen and Ho teach all the claim limitations of claim 16 above; and Chowdhury further teaches further caused to: 
parse the text of the communication to extract strings(Classification includes determining or extracting various features of messages to enable easier further processing of messages. These features may be stored along with the messages in the message store 402, see [0030].  Posted messages are then classified 512. Classification involves determining various properties or features of a message that may be useful indicators of the message's interestingness. Some properties may indicate that a message is interesting to a general group of users while others may indicate that the message is interesting to a specific (or small) group of users, see [0037]. Messages can be classified based on whether they contain a link, such as a Uniform Resource Locator (URL), see [0038]. The missing/crossed out limitations will be discussed in view of  Ho.); and 
tally each inclusion of each string across a subset of the plurality of communication(Scores may be determined 514 for the messages. These scores may be based on the interactions, the calculated normalized interaction level, the classifications, and other factors. Multiple scores may be calculated for a particular message. Different scores may correspond to the expected level of interest of the message for particular groups, see [0041]. A score can be created by assigning values to the various interactions and classification results and combining them using weights for each value, see [0042].The missing/crossed out limitations will be discussed in view of  Filippi.).
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) parse the text of the communication to extract strings representing one or more of word pairs or tuples, words associated with particular topics, a group of words associated with a particular topic, or truncation of words or phrases associated with particular topics, (2) tally each inclusion of each string across a subset of the plurality of communication comprising the link within a group-based communication system, wherein interface is generated based in part on the tally and text of communication. However, Ho discloses the missing/crossed limitations comprising: (1) parse the message text to extract strings representing one or more of word pairs or tuples, words associated with particular topics, a group of words associated with a particular topic, or truncation of words or phrases associated with particular topics (An application parse the original URL and extract information related to the resource pointed to by the URL. Additionally, the application can access an Application Programming Interfaces (API) exposed by a resource the URL points to, as well as examine content at the resource to extract relevant information regarding the resource, see column [3]. FIG. 2, an application running on the handheld computing device can parse the query parameters 204 of the map-host URL 200, see column [5].  This technique is used to parse the message text to extract strings representing one or more of word pairs or tuples, words associated with particular topics, a group of words associated with a particular topic, or truncation of words or phrases associated with particular topics.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Filippi apparatus by adding the teachings of Ho in order to make a more effective apparatus by reducing the potential for malicious tampering of the URLs due to the added level of redirection, see (Ho, column [11].).
Filippi discloses the missing/crossed limitations comprising: (2) tally each inclusion of each string across a subset of the plurality of communication comprising the link within a group-based communication system, wherein interface is generated based in part on the tally and text of communication (FIGS. 12, 13, and 7A-7D illustrate a series of user interface screens where a user selects report generation options using data models. The report generation process may be driven by a predefined data model object, such as a data model object defined and/or saved via a reporting application or a data model object obtained from another source. A user can load a saved data model object using a report editor, see column [17-18]. Many ways the entity are identified in raw machine data (such as by a URL, an IP address, or machine name), see column [33].  FIGS. 6A, 7D, 9A, 9B, 9D, 14, 15, 16, and 17 show various data visualizations interfaces, see column [36]. FIG. 14 illustrates a graphical user interface screen 1400 that allows the user to filter search results and to perform statistical analysis on values extracted from specific fields in the set of events. In this example, the top ten product names ranked by price are selected as a filter 1401 that causes the display of the ten most popular products sorted by price, see column [19]. This technique is used to tally each inclusion of each string across a subset of the plurality of communication comprising the link within a group-based communication system, wherein interface is generated based in part on the tally and text of communication.). 
Regarding claim 20, Chowdhury, Kudikala and Chen teach all the claim limitations of claim 8 above; and Chowdhury further teaches further caused to:  (Classification includes determining or extracting various features of messages to enable easier further processing of messages. These features may be stored along with the messages in the message store 402, see [0030]. The missing/crossed out limitations will be discussed in view of  Filippi.); and
(The missing/crossed out limitations will be discussed in view of  Filippi.).
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) parse the universal record locator (URL) text to extract a prefix, (2) tally each inclusion of the prefix across a subset of plurality of communications comprising a link of the one or more links within a group-based communication system, wherein the interface is generated based in part on the tally and the prefix. 
However, Filippi discloses the missing/crossed limitations comprising: (1) parse the universal record locator (URL) text to extract a prefix (Each entity is defined to include information for identifying all of the event data that pertains to the entity, whether produced by the entity itself or by another machine, and considering the many various ways the entity may be identified in raw machine data (such as by a URL, an IP address, or machine name). The service and entity definitions can organize event data around a service so that all of the event data pertaining to that service can be easily identified, see column [33]. FIG. 2 depicts a block diagram of a data intake and query system. A forwarder 204 performs keyword extractions on raw data or parse raw data to create events, see column [9-10]. FIG. 3 at block 304, a forwarder or other system component annotates each block generated from the raw data with one or more metadata fields. These metadata fields provide information related to the data block as a whole and may apply to each event that is subsequently derived from the data in the data block. For example, the metadata fields may include separate fields specifying each of a host, a source, and a source type related to the data block. A host field may contain a value identifying a host name or IP address of a device that generated the data. A source field may contain a value identifying a source of the data, such as a pathname of a file or a protocol and port related to received network data. A source type field may contain a value specifying a particular source type label for the data, see column [10]. At block 306, an indexer receives data blocks from a forwarder and parses the data to organize the data into events. In an embodiment, to organize the data into events, an indexer may determine a source type associated with each data block (e.g., by extracting a source type label from the metadata fields associated with the data block, etc.) and refer to a source type configuration corresponding to the identified source type, see column [11]. The hostname is equivalent to a prefix. This technique is used to parse the universal record locator (URL) text to extract a prefix.), (2) tally each inclusion of the prefix across a subset of plurality of communications comprising a link of the one or more links within a group-based communication system, wherein the interface is generated based in part on the tally and the prefix (FIGS. 12, 13, and 7A-7D illustrate a series of user interface screens where a user selects report generation options using data models. The report generation process may be driven by a predefined data model object, such as a data model object defined and/or saved via a reporting application or a data model object obtained from another source. A user can load a saved data model object using a report editor, see column [17-18].  FIGS. 6A, 7D, 9A, 9B, 9D, 14, 15, 16, and 17 show various data visualizations interfaces, see column [36]. FIG. 14 illustrates a graphical user interface screen 1400 that allows the user to filter search results and to perform statistical analysis on values extracted from specific fields in the set of events. In this example, the top ten product names ranked by price are selected as a filter 1401 that causes the display of the ten most popular products sorted by price, see column [19]. This technique is used to tally each inclusion of the prefix across a subset of plurality of communications comprising a link of the one or more links within a group-based communication system, wherein the interface is generated based in part on the tally and the prefix.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Filippi in order to make a more effective apparatus by facilitating efficient retrieval and analysis of those data items at search time, see (Filippi, column [3] lines [48-60].).
Regarding claim 21, Chowdhury, Kudikala, Chen and  Filippi teach all the claim limitations of claim 20 above; and Chowdhury further teaches further caused to:
The missing/crossed out limitations will be discussed in view of  Filippi.).
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) tally each inclusion of the prefix across a second subset of the plurality of communications that include the link and that are also associated with one or more of a common team identifier, a common group identifier, or a common user identifier within the group-based communication system. However, Filippi discloses the missing/crossed limitations comprising: (1) tally each inclusion of the prefix across a second subset of the plurality of communications that include the link and that are also associated with one or more of a common team identifier, a common group identifier, or a common user identifier within the group-based communication system (Each entity is defined to include information for identifying all of the event data that pertains to the entity, whether produced by the entity itself or by another machine, and considering the many various ways the entity may be identified in raw machine data (such as by a URL, an IP address, or machine name), see column [33]. FIG. 3 at block 304, a forwarder or other system component annotates each block generated from the raw data with one or more metadata fields. These metadata fields provide information related to the data block as a whole and may apply to each event that is subsequently derived from the data in the data block. For example, the metadata fields may include separate fields specifying each of a host, a source, and a source type related to the data block. A host field may contain a value identifying a host name or IP address of a device that generated the data. A source field may contain a value identifying a source of the data, such as a pathname of a file or a protocol and port related to received network data, see column [10-11]. FIG. 5 illustrates a scenario where a common customer ID is found among log data received from three disparate sources, see column [14-15].  Groups of users may be interested in viewing the same data visualization concurrently. As an example, these users could be part of the same operations group or team.  In some implementations, the user interface can include functionality or control elements with which to form groups of registered displays based on user input. Using groups, various implementations can or can be used to associate particular registered displays with particular data visualizations at the group level, by assigning one or more data visualizations to a group of registered displays, see columns [36-37].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Filippi in order to make a more effective apparatus by facilitating efficient retrieval and analysis of those data items at search time, see (Filippi, column [3] lines [48-60].).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 20120089681, henceforth “Chowdhury”) in view of Chen et al. (US 20180150874, henceforth “Chen ), Kudikala et al. (US 20130254376, henceforth “Kudikala”) and further in view of Filippi et al. (US 10977316, henceforth “Filippi”), Zhou et al. (US 20180307774, henceforth “Zhou”).
Regarding claim 22, Chowdhury, Kudikala and Chen teach all the claim limitations of claim 20 above; and Chowdhury further teaches further caused to: 
parse (Classification includes determining or extracting various features of messages to enable easier further processing of messages. These features may be stored along with the messages in the message store 402, see [0030].  Posted messages are then classified 512. Classification involves determining various properties or features of a message that may be useful indicators of the message's interestingness. Some properties may indicate that a message is interesting to a general group of users while others may indicate that the message is interesting to a specific (or small) group of users, see [0037]. Messages can be classified based on whether they contain a link, such as a Uniform Resource Locator (URL), see [0038]. The missing/crossed out limitations will be discussed in view of Zhou.); and 
(Scores may be determined 514 for the messages. These scores may be based on the interactions, the calculated normalized interaction level, the classifications, and other factors. Multiple scores may be calculated for a particular message. Different scores may correspond to the expected level of interest of the message for particular groups, see [0041]. A score can be created by assigning values to the various interactions and classification results and combining them using weights for each value, see [0042]. At least some of the operations may be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs), see [006]. The missing/crossed out limitations will be discussed in view of  Filippi.).
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) parse the custom shortened universal record locator (URL) text to extract strings representing one or more of word pairs or tuples, words associated with particular topics, a group of words associated with a particular topic, or truncation of words or phrases associated with particular topics, (2) tally each inclusion of each string across all custom shortened universal record locator (URL) texts within a group-based communication system, wherein interface is generated based in part on the tally and the custom shortened universal record locator (URL) text. However, Zhou discloses the missing/crossed limitations comprising: (1) parse the custom shortened universal record locator (URL) text to extract strings representing one or more of word pairs or tuples, words associated with particular topics, a group of words associated with a particular topic, or truncation of words or phrases associated with particular topics (FIG. 10 is a flowchart illustrating a computer-implemented method 1000 for processing a short link. At 1012, a common long link associated with the address code is provided. A domain identifier associated with a short link can be determined by parsing the short link, see [0118]-[0125].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Zhou in order to make a more effective apparatus by improving flexibility of short link processing and saving storage space, see (Zhou,  [0009].).
Filippi discloses the missing/crossed limitations comprising: (2) tally each inclusion of each string across all custom shortened universal record locator (URL) texts within a group-based communication system, wherein interface is generated based in part on the tally and the custom shortened universal record locator (URL) text (FIGS. 12, 13, and 7A-7D illustrate a series of user interface screens where a user selects report generation options using data models. The report generation process may be driven by a predefined data model object, such as a data model object defined and/or saved via a reporting application or a data model object obtained from another source. A user can load a saved data model object using a report editor, see column [17-18]. Many ways the entity may be identified in raw machine data (such as by a URL, an IP address, or machine name), see column [33]. FIGS. 6A, 7D, 9A, 9B, 9D, 14, 15, 16, and 17 show various data visualizations interfaces, see column [36]. FIG. 14 illustrates a graphical user interface screen 1400 that allows the user to filter search results and to perform statistical analysis on values extracted from specific fields in the set of events. In this example, the top ten product names ranked by price are selected as a filter 1401 that causes the display of the ten most popular products sorted by price, see column [19]. This technique is used to each inclusion of each string across all custom shortened universal record locator (URL) texts within a group-based communication system, wherein the interaction signal trends interface is generated based in part on the tally and the custom shortened universal record locator (URL) text.). 
Claims 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 20120089681, henceforth “Chowdhury”) in view of Chen et al. (US 20180150874, henceforth “Chen), Kudikala et al. (US 20130254376, henceforth “Kudikala”), Filippi et al. (US 10977316, henceforth “Filippi”), Ho et al. (US 9047259, henceforth “Ho”) and further in view of Lonij et al. (US 20190104192, henceforth “Lonij”).
Regarding claim 10, Chowdhury, Kudikala, Chen, Ho and Filippi  teach all the claim limitations of claim 8 above; and Chowdhury further teaches wherein (Classification includes determining or extracting various features of messages to enable easier further processing of messages. These features may be stored along with the messages in the message store 402, see [0030].  Posted messages are then classified 512. Classification involves determining various properties or features of a message that may be useful indicators of the message's interestingness. Some properties may indicate that a message is interesting to a general group of users while others may indicate that the message is interesting to a specific (or small) group of users, see [0037]. Messages can be classified based on whether they contain a link, such as a Uniform Resource Locator (URL), see [0038]. The missing/crossed out limitations will be discussed in view of Lonij.), and 
wherein the interface is Messages having interestingness scores above a threshold value may be flagged as messages to be highlighted for receiving users, see [0049]. Recommendations may be applied before messages are sent to a user, e.g., in systems that use server-side rendering., see [0053]. At least some of the operations may be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs), see [006]. The missing/crossed out limitations will be discussed in view of  Filippi).
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) sentiment is associated with each word based on an aggregate sentiment of all universal record locator (URL) texts within which the word has been included, (2) the interface is generated based in part on one or more identified sentiments associated with the universal record locator (URL) texts.
However, Lonij discloses the missing/crossed limitations comprising: (1) sentiment is associated with each word based on an aggregate sentiment of all universal record locator (URL) texts within which the word has been included (The social unit device includes a collection of Application Program Interfaces (APIs) that offer text analysis through natural language processing. The set of APIs analyze text to understand its concepts, entities, keywords, and sentiment. So, based upon a sensor reading, there may be generated input text message, HTML, or a public Uniform Resource Locator (URL). The social unit device may receive the generated text message, HTML, or a public URL and is programmed to leverage natural language processing techniques to get a quick high-level understanding of the received content, see [0029]. This technique is used for associating sentiment with each word based on an aggregate sentiment of all universal record locator (URL) texts within which the word has been included.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Lonij in order to make a more effective apparatus by enabling direct messaging between social unit devices, brokering trust, and moderating information flow between devices. It also enables emerging behavior of collaboration between I-o-T devices that are not preprogrammed, including provision of a more flexible way of device to device communication in a social way, see (Lonij,  [abstract] and [0006].).
Filippi discloses the missing/crossed limitations comprising: (2) the interface is generated based in part on one or more identified sentiments associated with the universal record locator (URL) texts (FIGS. 12, 13, and 7A-7D illustrate a series of user interface screens where a user selects report generation options using data models. The report generation process may be driven by a predefined data model object, such as a data model object defined and/or saved via a reporting application or a data model object obtained from another source. A user can load a saved data model object using a report editor, see column [17-18]. Many ways the entity may be identified in raw machine data (such as by a URL, an IP address, or machine name), see column [33].  FIGS. 6A, 7D, 9A, 9B, 9D, 14, 15, 16, and 17 show various data visualizations interfaces, see column [36]. This technique is used for generating the interface based in part on one or more identified sentiments associated with the universal record locator (URL) texts.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Filippi in order to make a more effective apparatus by facilitating efficient retrieval and analysis of those data items at search time, see (Filippi, column [3] lines [48-60].).
Regarding claim 18, Chowdhury, Kudikala, Chen, Ho and Filippi  teach all the claim limitations of claim 17 above; and Chowdhury further teaches wherein (The missing/crossed out limitations will be discussed in view of  Lonij.).
As noted above, Chowdhury is silent about the aforementioned missing/crossed limitations of: (1) sentiment is associated with each word based on an aggregate sentiment of all message texts within which the word has been included. However, Lonij discloses the missing/crossed limitations comprising: (1) sentiment is associated with each word based on an aggregate sentiment of all message texts within which the word has been included (The social unit device includes a collection of Application Program Interfaces (APIs) that offer text analysis through natural language processing. The set of APIs analyze text to understand its concepts, entities, keywords, and sentiment. So, based upon a sensor reading, there may be generated input text message, HTML, or a public Uniform Resource Locator (URL). The social unit device may receive the generated text message, HTML, or a public URL and is programmed to leverage natural language processing techniques to get a quick high-level understanding of the received content, see [0029]. This technique is used for associating sentiment with each word based on an aggregate sentiment of all message texts within which the word has been included.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chowdhury’s apparatus by adding the teachings of Lonij in order to make a more effective apparatus by enabling direct messaging between social unit devices, brokering trust, and moderating information flow between devices. It also enables emerging behavior of collaboration between I-o-T devices that are not preprogrammed, including provision of a more flexible way of device to device communication in a social way, see (Lonij,  [abstract] and [0006].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411       

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411                                                                                                                                                                                                                                                                                                                                                                                                         


/GARY MUI/Primary Examiner, Art Unit 2464